Per Curiam :
This .s an application by a person claiming to be a stockholder in the Union Bank of Brooklyn, and objecting to the proposed merger thereof with the Kings County Bank of Brooklyn, for the appointment of three persons to appraise the value of his stock under section 36 of the Banking Law (Laws of 1892, chap. 689, added by Laws of 1895, chap. 382). The referee, to whom the proceeding was referred to take proof, found that the petitioner, Henry C. Rogers, was not at the times mentioned in his petition the owner of any stock of the Union Bank. The evidence leaves no doubt of the correctness of this conclusion, for it shows that the 136 shares of stock which he claimed to own were in fact the property of one William H. Ziegler. We agree with the referee that section, 36 of the Banking Law refers to the actual ownership of stock and not to shares standing in the name of one but really the property of another. The petitioner, Henry C. Rogers, was shown to have no interest entitling him to maintain this proceeding and it was, therefore, properly dismissed.
The order and judgment should be affirmed.
Hirschberg, P. .J., Bartlett, Woodward and Jenks, JJ., concurred ; Hooker, J., not voting.
Order and judgment thereon dismissing application affirmed, with ten dollars costs and disbursements.